Citation Nr: 9900389	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  97-33 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right foot disorder.  

2.  Entitlement to an increased evaluation for hypertension, 
currently rated 10 percent disabling.  

3.  Entitlement to an increased evaluation for postoperative 
residuals of hallux valgus deformity of the left great toe, 
currently rated 20 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from December 1972 
to December 1974 and from January 25, 1991, to March 26, 
1991.  

A claim of entitlement to service connection for a right foot 
disorder was denied by the RO in an August 1995 rating 
decision, which became final when the appellant did not 
timely file an appeal of the decision.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) No. Little Rock, Arkansas, Regional Office (RO).  


CONTENTIONS OF APPELLANT ON APPEAL

The appellant asserts that he has a right foot disability 
which had its origin during his military service.  He also 
claims that his service-connected hypertension and 
postoperative residuals of hallux valgus deformity of the 
left great toe are both more severely disabling than 
currently evaluated, thereby warranting higher ratings for 
each disorder.  


DECISION OF THE BOARD

After reviewing the relevant evidence in this matter in 
accordance with 38 U.S.C.A. § 7104, and for the following 
reasons and bases, the Board has determined that new and 
material evidence has not been submitted to reopen the claim 
for service connection for a right foot disorder.  

It is the decision of the Board that the preponderance of the 
evidence is against the appellants claim of entitlement to 
an increased evaluation for hypertension.  

The Board has determined that a 30 percent evaluation is 
warranted for postoperative residuals of hallux valgus 
deformity of the left great toe.  


FINDINGS OF FACT

1.  An August 1995 rating decision denied service connection 
for a right foot disorder, and that decision became final 
when the appellant did not timely file an appeal from the 
decision after receiving notification thereof in August 1995.  

2.  The evidence received since the August 1995 rating 
decision is cumulative with regard to the claim of 
entitlement to service connection for a right foot disorder.  

3.  The appellants hypertension disorder is manifested by 
diastolic blood pressure readings below 110 and systolic 
blood pressure readings below 200.  

4.  The appellants postoperative residuals of hallux valgus 
deformity of the left great toe are manifested by moderate 
disability and significant functional impairment due to pain 
and swelling.  


CONCLUSIONS OF LAW

1.  The evidence received by VA since the August 1995 rating 
decision is not new and material, and the claim for service 
connection for a right foot disorder is not reopened.  
38 U.S.C.A. §§ 1110, 5108, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.302(a), 20.1100 (1998).  

2.  The schedular criteria for an evaluation in excess of 10 
percent for hypertension are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 7101 
(1998).  

3.  The criteria for a 30 percent evaluation for 
postoperative residuals of hallux valgus deformity of the 
left great toe are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, Diagnostic Code 5299-5284 (1998); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the appellants claims for increased evaluations for 
hypertension and postoperative residuals of hallux valgus 
deformity of the left great toe have been properly developed.  
There is no indication of any additional pertinent records 
which have not been obtained.  No further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

When an unlisted condition is encountered, it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will the 
use of analogous ratings for conditions of doubtful diagnosis, 
or for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.  

I.  Right Foot Disorder

The appellants claim for service connection for hypertension 
was previously denied by an August 1995 rating decision that 
became final when he did not file an appeal of the decision 
after receiving notification of it in August 1995.  Except as 
otherwise provided, when a claim becomes final after an 
unappealed rating decision, the claim may not be thereafter 
reopened.  Should new and material evidence be presented or 
secured with respect to a claim that has been disallowed, the 
claim shall be reopened and reviewed as to all of the 
evidence of record.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. 
§§ 3.104(a), 20.302(a), 20.1100.  

In determining whether new and material evidence has been 
submitted, the Board must review all of the evidence 
submitted since the last final denial of a claim.  Evans v. 
Brown, 9 Vet. App 273 (1996).  In this case, the appellants 
claim for service connection for hypertension was last 
finally denied by the August 1995 rating decision.  

On claims to reopen previously and finally disallowed claims, 
the Board must conduct a two-part analysis.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  First, it must 
determine whether the evidence presented or secured since the 
prior final disallowance of the claim is new and 
material.  Colvin v. Derwinski, 1 Vet. App. 171, 172 
(1991).  New and material evidence means evidence not 
previously submitted to agency decision makers which 
satisfies the following requirements: it bears directly and 
substantially upon the specific matter under consideration; 
it is neither cumulative nor redundant; and, by itself or in 
connection with evidence previously assembled, it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  
Second, if the Board determines that the evidence is new and 
material, it must reopen the claim and evaluate the merits 
of the veterans claim in light of all the evidence, both old 
and new.  Masors v. Derwinski, 2 Vet. App. 181, 185 (1992).  
If new and material evidence has not been submitted, the 
Board does not need to address the merits of the claim.  
Sanchez v. Derwinski, 2 Vet. App. 330 (1992).  For the 
limited purpose of determining whether to reopen a claim, the 
Board must accept the new evidence as credible and entitled 
to full weight.  Justus v. Principi, 3 Vet. App. 510 (1992).  
This presumption no longer attaches in the adjudication that 
follows reopening.  Id.  

The evidence of record at the time of the August 1995 rating 
decision included the appellants service medical records, 
which did not show any complaint or finding of a right foot 
disorder.  Also considered by the RO in August 1995 was a 
medical statement from W. S. Bowen, M.D., that noted history 
provided by the appellant of right foot and heel pain along 
with right leg pain over the last 15-20 years.  Dr. Bowen 
indicated that he felt the appellant had classic plantar 
fasciitis and that X-rays did not confirm any significant 
heel spurs.  Service connection was denied for a right foot 
disorder by the August 1995 rating decision on the basis that 
there had been no evidence presented which demonstrated that 
the appellant had a right foot disorder that had begun in 
service.  

The appellant has not submitted any additional medical 
evidence since the August 1995 rating decision pertaining to 
a right foot disorder.  Contentions by the appellant and his 
representative as to any right foot disorder are merely 
cumulative of contentions considered by the August 1995 
rating decision.  

Medical diagnoses involve questions that are beyond the range 
of common experience and common knowledge.  Rather, they 
require the special knowledge and experience of a trained 
medical professional.  Although the appellant has presented 
statements regarding a right foot disorder, the record does 
not show that he is a medical professional, with the training 
and expertise to provide clinical findings regarding any 
nexus between a right foot disorder and service.  His lay 
statements, while credible with regard to his subjective 
complaints and history, are not competent evidence for the 
purpose of showing a link of any current right foot disorder 
to an injury or disease in service.  Consequently, the Board 
cannot accord any probative value to his statements regarding 
a claimed right foot disorder in service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

Because the appellant has not furnished any competent 
evidence since the August 1995 rating decision that 
demonstrates he had a right foot disorder in service, or that 
he currently has a right foot disorder that is related to 
service, the Board finds that he has not presented any 
additional evidence so significant that it must be considered 
in order to fairly decide the merits of the claim.  
Accordingly, the Board cannot reopen his claim for service 
connection for a right foot disorder, as he has not submitted 
evidence that is both new and material.  38 U.S.C.A. §§ 5107, 
5108, 7105; 38 C.F.R. § 3.156.  

II.  Hypertension

Service medical records reveal that the appellant was seen in 
January 1991 for evaluation of high blood pressure, severe 
headaches, and dizziness.  Elevated blood pressure readings 
were recorded in February, March, and April 1991.  

A June 1991 VA medical examination revealed blood pressure 
readings of 163/95(sitting), 140/92(recumbent), and 
148/96(standing).  At a February 1995 VA medical examination, 
the appellants blood pressure was 128/89, and he was taking 
Zestril, 20 mg. a day, for control of his blood pressure.  A 
May 1997 VA medical examination report noted that the 
appellant was taking Prinzide, 20 mg. per day, for control of 
his blood pressure, which was recorded as 172/106, 170/104, 
and 170/104 on three readings.  

Service connection was granted for hypertension by an August 
1994 Board decision, after which an August 1994 rating 
decision assigned a 10 percent evaluation under Diagnostic 
Code 7101 from March 27, 1991.  

Because the appellants claim of entitlement to an increased 
evaluation for his hypertension was initiated before the 
rating criteria for evaluating cardiovascular disorders was 
changed on January 12, 1998, the Board will review the claim 
under both sets of criteria in order to accord him evaluation 
under the set of criteria that is more favorable to him.  

Under the general rating formula for cardiovascular disorders 
that was effective prior to January 12, 1998, hypertensive 
vascular disease (essential arterial hypertension) is 
assigned a 60 percent evaluation when manifested by diastolic 
pressure predominantly 130 or more and severe symptoms.  For 
diastolic pressure predominantly 120 or more and moderately 
severe symptoms, a 40 percent evaluation is assigned.  If 
diastolic pressure is predominantly 110 or more with definite 
symptoms, a 20 percent evaluation is assigned.  When 
diastolic pressure is predominantly 100 or more a 10 percent 
evaluation is assigned.  (Note 1: For the 40 percent and 60 
percent ratings, there should be careful attention to 
diagnosis and repeated blood pressure readings.)  (Note 2: 
When continuous medication is shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, a minimum rating of 10 percent 
will be assigned.)  38 C.F.R. § 4.104, Diagnostic Code 7101, 
effective prior to January 12, 1998.  

Under the general rating formula for cardiovascular disorders 
that became effective January 12, 1998, hypertensive vascular 
disease (essential arterial hypertension) is assigned a 60 
percent evaluation when diastolic pressure is predominantly 
130 or more.  A 40 percent evaluation is assigned when 
diastolic pressure is predominantly 120 or more.  A 20 
percent evaluation is assigned when diastolic pressure is 
predominantly 110 or more or when systolic pressure is 
predominantly 200 or more.  A 10 percent evaluation is 
assigned when diastolic pressure is predominantly 100 or more 
or when systolic pressure is predominantly 160 or more.  The 
10 percent evaluation is the minimal evaluation when an 
individual has a history of diastolic pressure predominantly 
100 or more and requires continuous medication for control.  
38 C.F.R. § 4.104, Diagnostic Code 7101, effective January 
12, 1998.  

Because the blood pressure recordings taken since service do 
not demonstrate that the appellant has diastolic readings 
that are predominantly 110 or greater, or that systolic 
readings are predominantly 200 or greater, the Board is 
unable to identify a basis to grant an evaluation greater 
than 10 percent for hypertension.  

II.  Postoperative Residuals of Hallux Valgus
 Deformity of the Left Great Toe

Service medical records show that the appellant was treated 
in February 1991 for a hallux valgus injury from wearing a 
new pair of boots.  A March 1991 X-ray of the left foot 
revealed mild hallux valgus deformity, evidenced by 
prominence of the first metatarsal head with adjacent soft 
tissue swelling, considered consistent with a bunion.  

Postservice VA medical records noted a bunion with hallux 
valgus on the left foot in April 1991, and a history of a 
left bunion for 1-2 years.  X-rays of the feet at the time 
revealed bilateral hallux valgus, more pronounced on the 
left.  A May 1991 X-ray of the left foot showed lateral 
deviation of the left great toe, centered at the metatarsal 
joint, associated with bunion formation, and slight lateral 
deviation of the medial sesamoid bone.  

Several VA medical examinations have been conducted since the 
appellants March 1991 separation from service.  A June 1991 
examination noted that the appellant had undergone left foot 
surgery in May 1991 for a hallux valgus deformity, and 
physical evaluation revealed a five centimeter, vertical 
healing incision over the first metatarsalphalangeal area, 
with the area being mildly edematous and markedly tender to 
touch and the appellant unable to bear weight.  The diagnosis 
was postoperative hallux valgus deformity of the left great 
toe.  

Subsequent VA examinations in February 1992, July 1994, 
February 1995, and May 1997 revealed that the scar over the 
first metatarsalphalangeal joint of the left great toe was 
well healed and nontender, but that the joint was tender to 
palpation.  The appellant had to wear soft, sneaker-type 
shoes because he was unable to wear hard-leather or hard-sole 
shoes.  He ambulated with a slight limp and toe-walked with 
difficulty.  An X-ray of the left foot in July 1994 revealed 
mild degenerative joint disease in the first 
metatarsalphalangeal joint.  In May 1997, range of motion of 
the joint was found to be 50 percent of normal, and the joint 
area was extremely tender to touch.  

In April 1998, the appellant again underwent left foot 
surgery that included bunionectomy and osteotomy with pin 
fixation.  A subsequent VA examination in July 1998 noted the 
appellants complaints of swelling at the operative site, 
which required nightly soaking, and numbness in the left 
foot, which caused him to limp on the left lower extremity.  
In observing the left foot in neutral alignment, the examiner 
felt that the position appeared to be excellent.  A 7.5 inch 
incision ran along the dorsum and was centered along the 
metatarsalphalangeal articulation of the left great toe, with 
hypalgesia and hypesthesia that paralleled the incision on 
either side and extended down to the dorsum, medial, and 
lateral aspect of the toe.  There was some loss of range of 
motion of the interphalangeal and metatarsal-phalangeal 
articulation of the left foot when compared to the right 
foot.  The impression was postoperative bunion procedure with 
internal fixation of the left foot and loss of range of 
motion of the left great toe.  The examiner opined that the 
surgical result looked very promising, that the appellant 
would experience pain when the range of motion of the left 
great toe unit was exceeded at both the interphalangeal and 
the metatarsalphalangeal joints, and that swelling could be 
expected after being on his feet for a period of time greater 
than three hours.  

Service connection was granted for postoperative residuals of 
hallux valgus deformity of the left great toe by a January 
1992 rating decision, and a 10 percent evaluation was 
assigned under Diagnostic Code 5280 from March 27, 1991.  A 
September 1998 rating decision rated the appellants left 
great toe disability analogous to Diagnostic Code 5284 and 
assigned a 20 percent evaluation, effective March 26, 1997.  

For other foot injuries a 30 percent evaluation is assigned 
when disability is severe; a 20 percent evaluation is 
assigned when disability is moderately severe; and a 
10 percent evaluation is assigned when disability is 
moderate.  38 C.F.R. § 4.71a, Diagnostic Code 5284.   

After careful and longitudinal review of the evidence 
presented in this case, the Board has determined that the 
clinical findings demonstrate that the disability associated 
with the appellants left great toe is not more than moderate 
as a result of the tenderness and limitation of motion 
involved.  While prolonged standing does result in a limp and 
swelling that requires soaking the foot at night, the Board 
notes that the appellant has returned to part-time employment 
at the Post Office.  Because the Board does not find that his 
left foot disability is severe, there is no basis to grant a 
higher evaluation under Diagnostic Code 5284.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45, See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995), as well as to 38 C.F.R. § 4.59.  
Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations:  
(a) less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
(b) more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); (c) 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); (d) 
excess fatigability; (e) incoordination, impaired ability to 
execute skilled movements smoothly; (f) pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are related 
considerations.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.  

In evaluating the appellants complains of pain and swelling 
associated with his left great toe disability, the Board 
finds that his symptomatology has resulted in functional 
disability in excess of that contemplated in the 20 percent 
evaluation already assigned.  Hence, the Board concludes that 
a 30 percent disability evaluation is warranted for the 
appellants postoperative residuals of hallux valgus 
deformity of the left great toe on the basis of functional 
disability.  


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a right foot 
disorder, the claim remains denied.  

An increased evaluation is denied for hypertension.  

A 30 percent evaluation is granted for postoperative 
residuals of hallux valgus deformity of the left great toe, 
subject to the laws and regulations governing the award of 
monetary benefits.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals, which grants less than the complete benefit or 
benefits sought on appeal, is appealable to the United States 
Court of Veterans Appeals within 120 days from the date of 
mailing of notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date that appears on the face of this decision constitutes 
the date of mailing, and the copy of this decision that you 
have received is your notice of the action taken on your 
appeal by the Board.  
- 2 -
